Citation Nr: 0023531	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  99-06 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for anxiety neurosis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
February 1946 and from January 1948 to January 1952.  

This matter comes to the Board of Veterans Appeals (Board) 
from a January 1999 rating decision of the Regional Office 
(RO) that denied the veteran's claim for an increased rating 
for his service-connected psychiatric disability.  

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


REMAND

The veteran asserts that a higher rating is warranted for 
anxiety neurosis.  In a Statement in Support of Claim dated 
December 1997, the veteran indicated that he had received 
treatment for his psychiatric disability at a Department of 
Veterans Affairs (VA) outpatient treatment clinic in Austin, 
Texas beginning in January 1995, and a VA outpatient 
treatment clinic in Houston, Texas since October 1997.  He 
subsequently reported that he had been treated for 
psychiatric complaints at the Houston, Texas VA outpatient 
clinic since January 1997.  When the RO requested the records 
from the Houston facility, it only sought records from 
February to July 1998.

In Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), the United 
States Court of Appeals for the Federal Circuit held that a 
single request for pertinent service medical records does not 
fulfill the duty to assist and that inherent in the duty to 
assist is a requirement to notify the veteran if VA is unable 
to obtain pertinent service medical records so that the 
veteran may know the basis for the denial of his claim; may 
independently attempt to obtain service medical records; and 
may submit alternative evidence.  Although in this case it is 
not service medical records that were not of record, it must 
be noted that the veteran referred to specific VA medical 
records that have not been obtained.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court has held that the duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he identify all sources of 
treatment received for his service-
connected anxiety neurosis since 1997; 
and that he furnish signed authorizations 
for release to the VA of private medical 
records in connection with each non-VA 
medical source he identifies.  In this 
regard, the RO is specifically requested 
to attempt to obtain any records 
pertaining to outpatient psychiatric 
treatment provided by the VA Medical 
Center at Houston, Texas, dating from 
January 1997 to the present date.  Copies 
of treatment records from all sources he 
identifies, and not currently of record, 
should then be obtained and associated 
with the claims file.  If the search for 
any of the records he identifies has 
negative results, documentation from that 
facility, to that effect, should be 
placed in the claims file.

2.  The veteran should then be afforded a 
VA psychiatric examination to determine 
the nature and severity of the 
manifestations of his anxiety neurosis.  
The examination report should include a 
detailed account of all pathology found 
to be present.  The psychiatrist should 
describe how the symptoms of the 
veteran's anxiety neurosis affect his 
social and industrial capacity, and 
whether the condition is permanent in 
nature.  The report of the examination 
should include a complete rationale for 
all opinions expressed.  All necessary 
special studies or tests are to be 
accomplished.  The examiner should assign 
a GAF score and a definition of the 
numerical code assigned in order to 
comply with the requirements of Thurber 
v. Brown, 5 Vet. App. 119 (1993).  The 
entire claims folder and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




